UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
ALFONSO ANDRES PEREZ-CRUZ, a/k/a                 No. 01-4596
Andres, a/k/a Omar, a/k/a Omar
Cruz,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-00-74-MU)

                      Submitted: March 12, 2002

                       Decided: April 16, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Brian Lee Whisler, OFFICE OF THE UNITED STATES ATTOR-
NEY, Charlotte, North Carolina, for Appellee.
2                    UNITED STATES v. PEREZ-CRUZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

    Alfonso Andres Perez-Cruz was charged in six counts of an eight-
count indictment. Count 1 charged Perez-Cruz with conspiracy to
commit unlawful possession of document-making implements with
intent to produce false identification documents in violation of 18
U.S.C.A. §§ 1028(a)(3), (a)(5), 1546 (West 2000); Count 2 charged
him with knowingly possessing with intent to unlawfully use and
transfer five or more false identification documents in violation of 18
U.S.C.A. § 1028(a)(3); Count 3 charged him with knowingly possess-
ing in and affecting interstate and foreign commerce document-
making implements with intent to use in the production of false iden-
tification documents and aiding and abetting the same in violation of
18 U.S.C.A. § 1028(a)(5)(2); Count 4 charged him with knowingly
forging, counterfeiting, falsely making, possessing and uttering alien
registration receipt cards in violation of 18 U.S.C.A. § 1546(a); Count
5 charged him with knowingly counterfeiting Social Security cards
and possessing Social Security cards and counterfeit Social Security
cards with intent to sell or alter them and aiding and abetting the same
in violation of 42 U.S.C.A. § 408(a)(7)(C) (West Supp. 2001); and
Count 6 charged him with being an alien who had previously been
deported and illegally re-entered the United States in violation of 8
U.S.C.A. § 1326(a) (West 1999). Perez-Cruz pled guilty to the
charges and was sentenced to concurrent thirty-seven month prison
terms on each of Counts 1 through 5, a concurrent twenty-four month
sentence on Count 6 and concurrent periods of supervised release of
two years on each of Counts 1 though 5 and one year on Count 6.

   Perez-Cruz’s attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising the issue of whether the dis-
trict court erred in applying a four-level enhancement for participating
as a leader or organizer under U.S. Sentencing Guidelines Manual
§ 3B1.1(a) (2000), but stating that, in his view, there are no meritori-
                     UNITED STATES v. PEREZ-CRUZ                      3
ous issues for appeal. Perez-Cruz was informed of his right to file a
pro se supplemental brief but has not done so.

   We review the district court’s factual findings concerning sentenc-
ing factors for clear error and its legal determinations de novo. United
States v. France, 164 F.3d 203, 209 (4th Cir. 1998). We have
reviewed the record and conclude that the application of the four-level
enhancement was not erroneous.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Perez-Cruz’s conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED